      Case 4:20-cv-05076-RMP     ECF No. 42   filed 04/22/21   PageID.939 Page 1 of 21



1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
2                                                               EASTERN DISTRICT OF WASHINGTON



                                                                 Apr 22, 2021
3
                                                                     SEAN F. MCAVOY, CLERK



4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     CAROLYN CROUTHAMEL,
      DIANE MCCALLISTER, and                     NO: 4:20-CV-5076-RMP
8     JOANNE BAKER, on behalf of
      themselves and all others similarly
9     situated, as individuals,
                                                 ORDER GRANTING
10                             Plaintiffs,       DEFENDANTS’ CROSS-MOTION
                                                 FOR SUMMARY JUDGMENT AND
11    v.                                         DENYING PLAINTIFFS’ MOTION
                                                 FOR SUMMARY JUDGMENT
12    WALLA WALLA PUBLIC
      SCHOOLS, a Washington public
13    school district; EVERGREEN
      PUBLIC SCHOOL DISTRICT, a
14    Washington public school district;
      KENT PUBLIC SCHOOL
15    DISTRICT, a Washington public
      school district; and PUBLIC
16    SCHOOL EMPLOYEES, SERVICE
      EMPLOYEES INTERNATIONAL
17    UNION LOCAL 1948, a labor
      corporation,
18
                            Defendants.
19

20         BEFORE THE COURT are cross-motions for summary judgment from

21   Plaintiffs Carolyn Crouthamel et al., ECF No. 37, and Defendants Walla Walla
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 1
      Case 4:20-cv-05076-RMP      ECF No. 42    filed 04/22/21   PageID.940 Page 2 of 21



1    Public Schools, et al., ECF No. 38. The Court has reviewed the parties’ Stipulated

2    Facts, ECF No. 35, and supporting exhibits, ECF Nos. 35-2–35-24; Plaintiffs’

3    Motion for Summary Judgment, ECF No. 37; Defendants’ Opposition to Plaintiffs’

4    Motion for Summary Judgment and Defendants’ Cross-Motion for Summary

5    Judgment, ECF No. 38; Plaintiffs’ Opposition to Defendants’ Cross-Motion for

6    Summary Judgment and Reply in Support of Plaintiffs’ Cross-Motion for Summary

7    Judgment, ECF No. 39; Defendants’ Reply in Support of their Cross-Motion for

8    Summary Judgment, ECF No. 40; the remaining docket; the relevant law; and is

9    fully informed.

10                                      BACKGROUND

11         The parties have stipulated to the factual context underlying their cross-

12   motions for summary judgment, ECF No. 35, and the following summary is based

13   on that stipulation, unless otherwise cited.

14         General Context

15         Defendant Service Employees International Union Local 1948 (“SEIU 1948”)

16   is the exclusive collective bargaining representative for approximately 33,706

17   employees in various bargaining units in the State of Washington, including

18   bargaining units in the three Defendant school districts, Walla Walla Public School

19   District, Evergreen Public School District, Kent Public School District (together, the

20   “School Districts”). As of March 2020, approximately 26,918 School District

21   employees were dues paying members of SEIU 1948.
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 2
      Case 4:20-cv-05076-RMP       ECF No. 42   filed 04/22/21   PageID.941 Page 3 of 21



1          School District employees are not required to become SEIU 1948 members as

2    a condition of employment. For employees who elect to sign union membership

3    cards, the School Districts deduct dues from their paychecks and remit those dues to

4    SEIU 1948.

5          Members of SEIU 1948 are entitled to vote on whether to ratify a collective

6    bargaining agreement (“CBA”), vote in union officer elections, run for union office,

7    and participate in the union’s internal affairs. Members also receive discounts on

8    various goods and services, including insurance, credit cards, travel, and loans.

9          Around August 2017, SEIU 1948 sent new membership cards to employees in

10   bargaining units represented by the union. All Plaintiffs in this action signed new

11   SEIU 1948 membership cards in 2018. However, SEIU 1948 did not require

12   members to sign new cards in 2018 to remain members.

13         All Plaintiffs signed union membership and deduction authorization

14   agreements when they were hired and again in 2018. The 2018 agreements

15   provided, in relevant part:

16         Membership Authorization:
           Yes, I want to join with my fellow employees and become a member
17         of PSE SEIU 1948 (PSE). . . .

18         Dues Deduction/Checkoff Authorization:
           I knowingly and voluntarily authorize membership dues to be withheld
19         from my pay and remitted to PSE SEIU 1948, and its local affiliate. . .
           ..
20         This authorization shall remain in effect and shall be irrevocable unless
           I revoke it by sending written notice via U.S. mail to both the employer
21         and PSE SEIU 1948 during the period not less than thirty (30) days and
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 3
      Case 4:20-cv-05076-RMP     ECF No. 42    filed 04/22/21   PageID.942 Page 4 of 21



1          not more than forty-five (45) days before the annual anniversary date
           of this agreement or the date of termination of the terms of the
2          applicable contract between the employer and PSE SEIU 1948 as
           defined by RCW 41.56.123, whichever occurs sooner. This
3          authorization shall be automatically renewed as an irrevocable monthly
           dues authorization from year to year unless I revoke it in writing during
4          the window period referenced above, irrespective of my membership in
           PSE SEIU 1948.
5
     ECF Nos. 35-6 (Crouthamel), 35-16 (McAllister), and 35-26 (Baker).
6
           Prior to summer 2018, the School Districts deducted agency fees from non-
7
     union-members as a condition of employment and remitted the fees to SEIU 1948.
8
     The agency fees were less than full member dues. The School District ceased its
9
     practice of collecting agency fees from nonmembers once the U.S. Supreme Court
10
     issued its decision in Janus v. AFSCME Council 31, 138 S. Ct. 2448 (2018), on June
11
     27, 2018.
12
           Plaintiff Carolyn Crouthamel
13
           Ms. Crouthamel has worked since August 2010 for the Walla Walla School
14
     District as a secretary in a bargaining unit represented by SEIU 1948. Ms.
15
     Crouthamel became a SEIU 1948 member on August 9, 2010. Ms. Crouthamel
16
     signed a new SEIU 1948 membership card on April 27, 2018. At the time of signing
17
     the 2018 membership card, Ms. Crouthamel was working in a bargaining unit
18
     covered by a collective bargaining agreement (“CBA”) between the Walla Walla
19
     School District and SEIU 1948 in effect from 2016 through 2019.
20

21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 4
         Case 4:20-cv-05076-RMP     ECF No. 42   filed 04/22/21   PageID.943 Page 5 of 21



1            As of the date that Ms. Crouthamel signed her 2018 membership card, the

2    chargeable agency fee applicable to non-members of the union who worked in

3    bargaining units covered by the 2016-2019 CBA was 68.6% of the union dues paid

4    by union members. Non-members could object to paying the non-chargeable

5    portion of the agency fee. Non-members who did not object to the non-chargeable

6    portion paid an agency fee equal to full union dues. In 2018, union dues were 1.75%

7    of an employee’s base wages, with a maximum of $56 per month.

8            Ms. Crouthamel sent a letter to SEIU 1948 dated January 10, 2019, which

9    SEIU 1948 received on January 29, 2019, resigning her membership in SEIU 1948

10   and revoking her consent “to any payment or withholding of dues, fees, or political

11   contributions to the union or its affiliates.” ECF No. 35-7 at 2. The union

12   confirmed receipt of Ms. Crouthamel’s correspondence in a letter dated February 13,

13   2019, from the Membership, Communications, and New Media Director for SEIU

14   1948. ECF No. 35-8. That letter informed Ms. Crouthamel that she could request

15   cancellation of her dues deduction during an opt-out period from March 13, 2019,

16   through March 28, 2019, or during the next opt-out period after that. Id.

17   Specifically, the SEIU 1948 informed Ms. Crouthamel, and Plaintiffs McAllister and

18   Baker 1 in their respective letters:

19
     1
      Ms. Crouthamel is employed by the Walla Walla School District. ECF No. 35 at
20   6. Ms. McAllister is employed by the Evergreen School District. Id. at 6. Ms.
     Baker is employed by the Kent School District. Id. at 9.
21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 5
      Case 4:20-cv-05076-RMP     ECF No. 42    filed 04/22/21   PageID.944 Page 6 of 21



1          When you signed our membership form you committed to paying the
           regular dues rate until the 15-day period (no less than 30 days and no
2          more than 45 days before the annual anniversary date of the day you
           signed the form) or the date of termination of the collective bargaining
3          agreement between the union and your employer—whichever occurs
           sooner.
4
     ECF Nos. 35-8, 35-18, and 35-28.
5
           SEIU 1948 did not instruct the Walla Walla School District to stop Ms.
6
     Crouthamel’s dues deductions, and the School District continued to deduct dues
7
     from her wages.
8
           Ms. Crouthamel sent a second letter, dated March 10, 2020, to SEIU 1948
9
     requesting that the union “immediately cease” deduction of all dues or fees from her
10
     wages. ECF No. 35-9. On April 2, 2020, Ms. Crouthamel emailed the Walla Walla
11
     School District, notifying the School District of her objections to the payment of any
12
     union dues. In emails on April 2 and 3, 2020, the School District replied that it had
13
     not yet received an opt-out notification regarding Ms. Crouthamel from the union.
14
     ECF No. 35-10.
15
           On April 21, 2020, SEIU 1948 informed the Walla Walla School District by
16
     email that Ms. Crouthamel had terminated her membership, and dues deductions
17
     should be discontinued as of her opt-out date of March 30, 2020. ECF No. 35-11.
18
     The Walla Walla School District stopped deducting union dues from Ms.
19
     Crouthamel’s wages in May 2020 and returned the dues that had been withheld from
20
     her March and April 2020 paychecks.
21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 6
      Case 4:20-cv-05076-RMP      ECF No. 42   filed 04/22/21   PageID.945 Page 7 of 21



1            Plaintiff Diane McCallister

2            Ms. McCallister has worked since 2004 for the Evergreen School District as a

3    secretary in a bargaining unit represented by SEIU 1948. Ms. McCallister became

4    an SEIU 1948 member on August 26, 2004. Ms. McCallister signed a new SEIU

5    1948 membership card on August 13, 2018. At the time of signing the 2018

6    membership card, Ms. McCallister was working in a bargaining unit covered by the

7    CBA between Evergreen School District and SEIU 1948 in effect from 2016 through

8    2019.

9            At the time that Ms. McCallister signed her 2018 membership card, the

10   Districts had changed their practices in light of the Janus decision, and non-

11   members no longer paid any agency fees. Union members paid dues at a rate of

12   1.75% of an employee’s base wage, with a maximum of $56 per month.

13           Ms. McCallister sent a letter to SEIU 1948 dated September 12, 2019, which

14   SEIU 1948 received on September 17, 2019, opting out of membership in SEIU

15   1948. ECF No. 35-17. The union confirmed receipt of Ms. McCallister’s request in

16   a letter dated February 13, 2019, from the Membership, Communications, and New

17   Media Director for SEIU 1948. ECF No. 35-18. That letter informed Ms.

18   McCallister that her request had been processed, and she was no longer considered a

19   union member. The letter further informed Ms. McCallister that she could request

20   cancellation of her dues deduction during an opt-out period from June 29, 2020, to

21   July 14, 2020, or during the next opt-out period after that. Id. The letter continued
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 7
      Case 4:20-cv-05076-RMP     ECF No. 42   filed 04/22/21   PageID.946 Page 8 of 21



1    that SEIU 1948 did not instruct the Evergreen School District to stop Ms.

2    Crouthamel’s dues deductions, and the School District continued to deduct dues

3    from her wages.

4          Evergreen School District continued to deduct union dues from Ms.

5    McCallister’s wages until SEIU 1948 requested that Evergreen School District cease

6    deducting union dues from Ms. McCallister’s wages in June 2020. The deductions

7    ended as of June 2020 following SEIU 1948’s notice.

8          Plaintiff Joanne Baker

9          Ms. Baker began working as a health technician in the Kent School District in

10   September 2005 and became an administrative assistant in the District in 2007. Ms.

11   Baker’s employment is in a bargaining unit represented by SEIU 1948 with the Kent

12   School District. Ms. Baker became an SEIU 1948 member on September 15, 2005.

13   Ms. Baker signed a new SEIU 1948 membership card on May 3, 2018. At the time

14   of signing the 2018 membership card, Ms. Baker was working in a bargaining unit

15   covered by the CBA between the Kent School District and SEIU 1948 in effect from

16   2015 through 2018.

17         The chargeable agency fee applicable to non-members of the union who

18   worked in bargaining units covered by 2015-2018 CBA was 68.6% of the union

19   dues paid by union members. Non-members could object to paying the non-

20   chargeable portion of the agency fee. Non-members who did not object to the non-

21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 8
      Case 4:20-cv-05076-RMP     ECF No. 42    filed 04/22/21   PageID.947 Page 9 of 21



1    chargeable portion paid an agency fee equal to full union dues. In 2018, union dues

2    were 1.75% of an employee’s base wages, with a maximum of $56 per month.

3          Ms. Baker sent two letters to SEIU 1948, the first letter dated December 10,

4    2018, and received on December 13, 2018, and the second dated October 9, 2019,

5    and received on October 15, 2019. The SEIU 1948 responded to Ms. Baker’s

6    December 2018 letter on January 4, 2019, instructing Ms. Baker that she could opt

7    out of the deduction of the regular dues rate between March 19, 2019, and April 3,

8    2019. ECF No. 35-28. A representative of SEIU 1948 responded to Ms. Baker’s

9    October 2019 letter that her next opt-out period was March 19, 2020, until April 3,

10   2020. ECF No. 35-30. SEIU 1948 did not instruct the Kent School District to stop

11   Ms. Baker’s dues deductions, and the School District continued to deduct dues from

12   her wages.

13         On March 10, 2020, Ms. Baker emailed the Kent School District, notifying the

14   School District that she had resigned from the union as of March 2020 and asking

15   the District to cease remitting a portion of her paycheck to the union “from April

16   on.” ECF No. 35-31. On March 17, 2020, SEIU 1948 instructed the Kent School

17   District by email to stop deducting union dues from Baker’s wages, and the School

18   District stopped the deductions as of March 2020.

19         Amended Complaint

20         Plaintiffs’ Amended Complaint, ECF No. 25, raises claims, on behalf of

21   themselves and others similarly situated, for: (1) violation of the First Amendment
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 9
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.948 Page 10 of 21



1    of the U.S. Constitution, through 42 U.S.C. § 1983, by deducting union dues or fees

2    from Plaintiffs’ wages; (2) violation of due process under the Fourteenth

3    Amendment of the U.S. Constitution, through 42 U.S.C. § 1983; (3) violation of the

4    First Amendment, through 42 U.S.C. § 1983, to the extent that RCW 41.56.110 and

5    the relevant collective bargaining agreements force Plaintiffs to maintain union

6    membership over their objection; (4) violation of the First Amendment and

7    Fourteenth Amendment, through 42 U.S.C. § 1983, by agreeing or conspiring to

8    deprive Plaintiffs and class members of their constitutional rights; (5) breach of

9    contract under Washington State law, by including irrevocability provisions in the

10   2018 SEIU 1948 membership agreements without consideration and in violation of

11   the original dues deduction authorization agreements; and (6) unjust enrichment

12   under Washington State law, by knowingly receiving a benefit in the form of a

13   percentage of Plaintiffs’ wages. ECF No. 25 at 17–22. Plaintiffs seek declaratory

14   judgments that:

15         RCW 41.56.110, Article 11 of the Walla Walla CBAs, and Article 14
           of the Evergreen and Kent CBAs, and other cited provisions of the
16         CBAs, on their face and as applied, violate the First Amendment’s free
           speech clause and Fourteenth Amendment’s due process clause and are
17         unconstitutional and of no effect because they permit and compel the
           State to deduct union dues/fees from Plaintiffs’ wages even though they
18         have not clearly and affirmatively consented to the deductions by
           waiving the constitutional right to not fund union advocacy, and/or
19         because the dues deduction procedure lacks the constitutionally
           required procedural safeguards in that, inter alia, it is entirely controlled
20         by SEIU 1948, an interested party, the Districts must seize Plaintiffs’
           wages and remit them to SEIU 1948 on the ex parte application of SEIU
21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 10
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.949 Page 11 of 21



1          1948, and the procedure results in the deprivation of Plaintiffs’
           money/property without notice;
2
           . . . that Defendants conspired to deprive Plaintiffs and class members
3          of their First Amendment free speech rights and Fourteenth
           Amendment due process rights by deducting union dues/fees from their
4          wages even though they have not clearly and affirmatively consented
           to the deductions by waiving the constitutional right to not fund union
5          advocacy, and/or because the dues deduction procedure lacks the
           constitutionally required procedural safeguards in that, inter alia, it is
6          entirely controlled by SEIU 1948, an interested party, the Districts must
           seize Plaintiffs’ wages and remit them to SEIU 1948 on the ex parte
7          application of SEIU 1948, and the procedure results in the deprivation
           of Plaintiffs’ money/property without notice; [and]
8
           . . . that Defendants breached its contracts with Plaintiffs and class
9          members, were unjustly enriched by the deduction of union dues from
           Plaintiffs’ and class members’ wages, and violated Plaintiffs’ First
10         Amendment freedom of association[.]

11   ECF No. 25 at 23–24.

12         Plaintiffs also seek to permanently enjoin Defendants “from engaging in any

13   activity this Court declares illegal, including but not limited to, the deduction of

14   union dues/fees from Plaintiffs’ and class members’ wages, and the continuation and

15   enforcement of RCW 41.56.110, Article 11 of the Walla Walla CBAs, and Article

16   14 of the Kent and Evergreen CBAs, and other cited provisions of the CBAs, insofar

17   as doing so is unconstitutional and of no effect[.]” ECF No. 25 at 25.

18                                   LEGAL STANDARD

19         When parties file cross-motions for summary judgment, the Court considers

20   each motion on its own merits. See Fair Housing Council of Riverside Cty., Inc. v.

21   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001). A court may grant summary

     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 11
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.950 Page 12 of 21



1    judgment where “there is no genuine dispute as to any material fact” of a party’s

2    prima facie case, and the moving party is entitled to judgment as a matter of law.

3    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

4    (1986). A genuine issue of material fact exists if sufficient evidence supports the

5    claimed factual dispute, requiring “a jury or judge to resolve the parties’ differing

6    versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n,

7    809 F.2d 626, 630 (9th Cir. 1987). A key purpose of summary judgment “is to

8    isolate and dispose of factually unsupported claims.” Celotex, 477 U.S. at 324.

9          The moving party bears the burden of showing the absence of a genuine issue

10   of material fact, or in the alternative, the moving party may discharge this burden by

11   showing that there is an absence of evidence to support the nonmoving party’s prima

12   facie case. Celotex, 477 U.S. at 325. The burden then shifts to the nonmoving party

13   to set forth specific facts showing a genuine issue for trial. See id. at 324. The

14   nonmoving party “may not rest upon the mere allegations or denials of his pleading,

15   but his response, by affidavits or as otherwise provided . . . must set forth specific

16   facts showing that there is a genuine issue for trial.” Id. at 322 n.3 (internal

17   quotations omitted).

18         The Court will not infer evidence that does not exist in the record. See Lujan

19   v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990). However, the Court will

20   “view the evidence in the light most favorable” to the nonmoving party. Newmaker

21   v. City of Fortuna, 842 F.3d 1108, 1111 (9th Cir. 2016). “The evidence of the non-
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 12
     Case 4:20-cv-05076-RMP      ECF No. 42    filed 04/22/21   PageID.951 Page 13 of 21



1    movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

2    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

3                                     JANUS DECISION

4          The U.S. Supreme Court held in Janus, that a public employer violates the

5    First Amendment by automatically deducting agency fees from nonmembers’ wages

6    to subsidize union speech. 138 S. Ct. at 2486. As noted in the Background section

7    above, as a result of Janus, it is undisputed that the School Districts stopped

8    deducting agency fees from nonmembers of SEIU 1948 in approximately June 2018.

9                                       SECTION 1983

10         Section 1983 provides a cause of action for the “deprivation of any rights,

11   privileges, or immunities secured by the Constitution and laws” of the United States.

12   42 U.S.C. § 1983. To secure relief under section 1983, a plaintiff must demonstrate

13   two essential elements: (1) that the defendant violated a right secured by the U.S.

14   Constitution or federal statute; and (2) the violation was committed by a person

15   acting under the color of state law. Collins v. City of Harker Heights, 503 U.S. 115,

16   120 (1992).

17         Section 1983 requires a connection or link between a defendant's actions and

18   the plaintiff's alleged deprivation. See Monell v. Dep't of Soc. Servs., 436 U.S. 658,

19   692 (1978); Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008) (“In

20   a § 1983 action, the plaintiff must also demonstrate that the defendant's conduct was

21   the actionable cause of the claimed injury.”). “A person ‘subjects’ another to the
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 13
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.952 Page 14 of 21



1    deprivation of a constitutional right, within the meaning of section 1983, if he does

2    an affirmative act, participates in another's affirmative acts, or omits to perform an

3    act which he is legally required to do that causes the deprivation of which complaint

4    is made.” Lacey v. Maricopa County, 693 F.3d 896, 915 (9th Cir. 2012) (internal

5    quotation omitted).

6                                        DISCUSSION

7          First Amendment

8          As an initial matter, Plaintiffs acknowledge that the decision by the United

9    States Court of Appeals for the Ninth Circuit in Belgau v. Inslee 2 is controlling with

10   respect to their contention in the Complaint that a government violates the First

11   Amendment by deducting union payments from “the wages of public employees

12   who have not waived their First Amendment right to not fund union advocacy.”

13   ECF Nos. 1 at 2; 37 at 23.

14         In Belgau, an opinion issued after Plaintiffs filed their Complaint, the Ninth

15   Circuit affirmed the district court’s summary judgment against plaintiffs alleging

16   that deduction of post-resignation union dues from plaintiffs’ paychecks violated the

17   First Amendment. 975 F.3d at 951–52. In Belgau, the Ninth Circuit joined a

18   “swelling chorus of courts” that has recognized that “Janus does not extend a First

19

20   2
      975 F.3d 940 (9th Cir. 2020), reh’g en banc denied, 2020 U. S. App. LEXIS
     (Oct. 26, 2020), pet. for certiorari filed (Feb. 11, 2021).
21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 14
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.953 Page 15 of 21



1    Amendment right to avoid paying union dues” when those dues arise out of a

2    “contractual relationship between the union and its employees.” 975 F.3d at 950–

3    51; see also Fischer v. Governor of N.J., No. 19-3914, 19-3995, 2021 U.S. App.

4    1158, at *19–20 (Jan. 15, 2021) (“Janus does not give Plaintiffs the right to

5    terminate their commitments to pay union dues unless and until those commitments

6    expire under the plain terms of their membership agreements.”). It is not this

7    Court’s prerogative to determine whether, as Plaintiffs posit, the Belgau decision

8    was wrongly decided. See ECF No. 37 at 22 (“The Ninth Circuit erred in Belgau

9    when it found that a constitutional waiver was not required for public employers to

10   deduct union payments from employees’ wages.”).

11         Therefore, Plaintiffs’ first and third claims, for violation of the First

12   Amendment through 42 U.S.C. § 1983, must be dismissed on summary judgment

13   pursuant to the controlling law of this Circuit.

14         State Action

15         Plaintiffs assert that the deduction of dues from Plaintiffs’ wages after they

16   terminated their initial agreements amounted to state action by both the School

17   Districts and SEIU 1948. ECF No. 37 at 22. Defendants respond that Plaintiffs’

18   section 1983 claims against SEIU 1948 fail “at the threshold for lack of state

19   action.” ECF No. 38 at 13.

20         There is no liability under section 1983 unless the defendant acted under color

21   of law. 42 U.S.C. § 1983; Collins v. Womancare, 878 F.2d 1145, 1147 (9th Cir.
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 15
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.954 Page 16 of 21



1    1989). “The state actor requirement ensures that not all private parties face

2    constitutional litigation whenever they seek to rely on some state rule governing

3    their interactions with the community surrounding them.” Collins, 878 F.2d at 1151.

4    With respect to Plaintiffs’ two section 1983 claims involving the First Amendment,

5    the First Amendment protects only against abridgement by the government, so “state

6    action is a necessary threshold which [a plaintiff] must cross . . . .” Roberts v. AT&T

7    Mobility LLC, 877 F.3d 833, 837 (9th Cir. 2017).

8          The Belgau Ninth Circuit panel explicitly held that the union in that case did

9    not act in concert with the state when it authorized deductions from employees’

10   payrolls, and the state administered those deductions. 975 F.3d at 947. The Ninth

11   Circuit found that “the ‘source of alleged constitutional harm’ is not a state statute or

12   policy but the particular private agreement between the union and Employees.” Id.

13   “Because the private dues agreements did not trigger state action and independent

14   constitutional scrutiny, the district court properly dismissed the claims” against the

15   union. 975 F.3d at 949.

16         The Plaintiffs in this matter do not set forth any facts supporting that the

17   School Districts did anything more than ministerial implementation of a private

18   agreement between Plaintiffs and SEIU 1948. Therefore, there is nothing in the

19   undisputed factual context that the union engaged in state action through joint action

20   with a public entity. As discussed, state action is an element of a section 1983

21   claim. Accordingly, the Court grants summary judgment dismissal of Plaintiffs’
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 16
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.955 Page 17 of 21



1    section 1983 claims, Claims 1, 2, 3, and 4, as to Defendant SEIU 1948 based on

2    Plaintiffs’ failure to show that SEIU 1948 is a state actor.

3          Due Process

4          Plaintiffs move for summary judgment on their due process claims by arguing

5    that Defendants deprived Plaintiffs of a property interest in their salary when they

6    deducted union dues from their wages after Plaintiffs resigned their union

7    membership. ECF No. 39 at 6–8.

8          Defendants respond and move for summary judgment in their favor on the

9    assertion that Plaintiffs did not suffer any governmental deprivation implicating the

10   Due Process Clause because Plaintiffs voluntarily had agreed to pay the dues that

11   were deducted, and the state’s procedure under RCW § 41.56.110 comports with due

12   process. ECF No. 40 at 10.

13         To establish a procedural due process violation, a plaintiff must establish: “(1)

14   a liberty or property interest protected by the Constitution; (2) a deprivation of the

15   interest by the government; [and] (3) lack of process.” Portman v. Cty. of Santa

16   Clara, 995 F.2d 898, 904 (9th Cir. 1993). Otherwise articulated, a court first asks

17   “whether there exists a liberty or property interest of which a person has been

18   deprived.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011). If so, then the Court

19   inquires as to “whether the procedures [protecting that right] were constitutionally

20   deficient.” Id.

21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 17
     Case 4:20-cv-05076-RMP       ECF No. 42     filed 04/22/21   PageID.956 Page 18 of 21



1          Several other district courts examining the same issue presented by the

2    Amended Complaint here have found that plaintiffs do not suffer a deprivation of a

3    protected property interest when a public entity deducts dues pursuant to plaintiffs’

4    union membership agreements. See Wagner v. Univ. of Wash., No. 2:20-cv-00091-

5    BJR, 2020 U.S. Dist. LEXIS 166328, at *13 (W.D. Wash. Sep. 11, 2020); Marsh v.

6    AFSCME Local 3299, No. 19-cv-02382, 2020 U.S. Dist. LEXIS 133767, at *26

7    (E.D. Cal. July 28, 2020); Molina v. Pa. Soc. Serv. Union, Serv. Emples. Int’l, No.

8    1:19-CV-00019, 2020 U.S. Dist. LEXIS 81307, at *29 (M.D. Pa. May 8, 2020).

9    Plaintiffs define the interest that was allegedly infringed as their interest in their

10   wages, but the district court in Wagner rejected this on sound logic: “Here, the

11   question is not whether Plaintiff has a liberty or property interest in her wages, as

12   she argues, but whether she suffered a deprivation of a constitutionally protected

13   interest when the University deducted membership dues according to Plaintiffs [sic]

14   membership agreements. The answer, as this Court outlined above and every Court

15   examining the question has concluded, is that she did not suffer the deprivation of a

16   liberty or property interest as she voluntarily assented to Union membership and

17   deduction of Union dues.” 2020 U.S. Dist. LEXIS 166328, at *12–13; see also

18   Marsh, 2020 U.S. Dist. LEXIS 133767, at *26 (“Janus did not, as Plaintiffs suggest,

19   provide a basis for invalidating union membership agreements for employees who,

20   post-Janus, come to regret their membership decision.”); Molina, 2020 U.S. Dist.

21   LEXIS 81307, at *29 (“[Plaintiff] was not deprived of an individual liberty interest.
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 18
     Case 4:20-cv-05076-RMP       ECF No. 42     filed 04/22/21     PageID.957 Page 19 of 21



1    His union dues were deducted from his paycheck to satisfy his contractual obligation

2    to the union and did not violate his First Amendment rights.”).

3          Moreover, with respect to Plaintiffs’ request for injunctive relief to prevent

4    future due process violations, other courts have recognized that plaintiffs lack

5    standing if they allege no more than speculative allegations of future injury. See

6    Wagner, 2020 U.S. Dist. LEXIS 166328, at *13–14 (citing Marsh, 2020 U.S. Dist.

7    LEXIS 133767, at *26; Mayfield v. U.S., 599 F.3d 964, 970 (9th Cir. 2010). The

8    dues deductions for Plaintiffs already have stopped, and Plaintiffs do not present any

9    basis for finding that future or recurring injury is likely.

10         Conspiracy

11         Plaintiffs also allege that Defendants conspired to violate their constitutional

12   rights under the First and Fourteenth Amendments. ECF No. 25 at 21. Plaintiffs

13   cannot prevail on a conspiracy to violate constitutional rights claim without

14   demonstrating a constitutional violation. See Lacey v. Maricopa Cty., 693 F.3d 896,

15   935 (9th Cir. 2012) (“Conspiracy is not itself a constitutional tort under § 1983. . . .

16   It does not enlarge the nature of the claims asserted by the plaintiff, as there must

17   always be an underlying constitutional violation.”).

18         The Court has found that Defendants did not deprive Plaintiffs of First

19   Amendment rights or of Due Process rights. Therefore, Defendants are entitled to

20   summary judgment dismissal of Plaintiffs’ section 1983 claims based on the First

21   and Fourteenth Amendments. Because the Court finds that Defendants have not
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 19
     Case 4:20-cv-05076-RMP       ECF No. 42    filed 04/22/21   PageID.958 Page 20 of 21



1    violated any of Plaintiffs’ constitutional rights, Plaintiffs’ Claim 4, conspiracy to

2    violate constitutional rights claim, also fails. See Cassettari v. Nev. Cty., 824 F.2d

3    735, 739 (9th Cir. 1987) (“The insufficiency of these allegations to support a section

4    1983 violation precludes a conspiracy claim predicated upon the same allegations.”).

5          State Law Claims

6          “A court may decline to exercise supplemental jurisdiction over state-law

7    claims once it has dismissed all the claims over which it has original jurisdiction.”

8    Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (citing 28 U.S.C. § 1367(c)(3)).

9    When a court dismisses all federal law claims before trial, “the balance of the factors

10   to be considered under the pendent jurisdiction doctrine—judicial economy,

11   convenience, fairness, and comity—will point toward declining to exercise

12   jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill,

13   484 U.S. 343, 350 n. 7, (1988); accord Acri v. Varian Assocs., Inc., 114 F.3d 999,

14   1001 (9th Cir. 1997) (en banc).

15         The Court has not expended significant judicial resources on this matter

16   beyond resolving the parties’ cross-motions for summary judgment, and all claims

17   arising out of federal law have been decided in favor of Defendants. Therefore, the

18   Court declines to exercise supplemental jurisdiction over the remaining state law

19   claims and dismisses Claims 5 (breach of contract) and 6 (unjust enrichment)

20   without prejudice.

21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 20
     Case 4:20-cv-05076-RMP         ECF No. 42    filed 04/22/21   PageID.959 Page 21 of 21



1           Accordingly, IT IS HEREBY ORDERED:

2           1. Plaintiffs’ Motion for Summary Judgment, ECF No. 37, is DENIED.

3           2. Defendants’ Cross-Motion for Summary Judgment, ECF No. 38, is

4              GRANTED.

5           3. Judgment shall be entered for Defendants on all federal claims (Claims 1

6              through 4) in this action.

7           4. The remaining state law claims (Claims 5 and 6) are dismissed without

8              prejudice because the Court declines to exercise supplemental jurisdiction.

9           5. Any other pending motions are denied as moot, and any upcoming

10             hearings or deadlines in this matter are stricken.

11          IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order, enter judgment for Defendants as directed, provide copies to counsel, and

13   close the file in this case.

14          DATED April 22, 2021.

15
                                                    s/ Rosanna Malouf Peterson
16                                               ROSANNA MALOUF PETERSON
                                                    United States District Judge
17

18

19

20

21
     ORDER GRANTING DEFENDANTS’ CROSS-MOTION FOR SUMMARY
     JUDGMENT AND DENYING PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT ~ 21
